DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/05/2021, with respect to the rejection(s) of claims 1-3, 11-13, 16-18, and 26-28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2017/0018187 A1 herein Kim).
Claims 4-10, 14-15, 19-25, and 29-30 were previously objected to as containing allowable subject matter and are still objected to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13, 16-18, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0018187 A1 herein Kim).
claim 1, Kim teaches a method for wireless communications by a user equipment (UE), comprising:
detecting a change in at least one of: location or motion of the UE (read as determine whether a PT is located inside or outside a vehicle; a speed variation pattern between a VT and a PT is acquired based on an inertial sensor, a GPS module, and/or the like) (Kim – Figure 23A, and [0313]-[0314]); and
adjusting, based on the detection, behavior of one or more features of the UE related to pedestrian to vehicle (P2V) transmissions (read as the PT may determine whether a location of the PT is inside or outside of the vehicle, to effectively filter safety messages transmitted by a nearby vehicle, thereby decreasing battery consumption; a safety area message is filtered based on the speed variation pattern; upon determining that the PT is inside the vehicle, the PT temporarily disables an operation of a communication module and stops monitoring a speed variation of the VT) (Kim – Figure 23A, and [0313]-[0316]).
Regarding claim 2 as applied to claim 1, Kim further teaches wherein:
the detecting comprises detecting a change in motion or net displacement of the UE; and the adjusting comprises adjusting a frequency of the P2V transmissions (read as the PT may determine whether a location of the PT is inside or outside of the vehicle, to effectively filter safety messages transmitted by a nearby vehicle, thereby decreasing battery consumption; a safety area message is filtered based on the speed variation pattern; upon determining that the PT is inside the vehicle, the PT temporarily 
Regarding claim 3 as applied to claim 1, Kim further teaches wherein:
the detecting comprises detecting the UE is not in proximity to a vehicle (read as if a pedestrian moves, the speed variation pattern between the PT and the VT changes, so the PT may determine that the PT is outside the vehicle; if there is no speed variation of the PT, the PT may determine that the PT is outside a vehicle) (Kim – Figure 23A, and [0313]-[0316]); and the adjusting comprises disabling P2V transmissions (read as the transmission of the PT message may target a specific zone such as a presence zone based on power control in the PT; transmission of the VT message may be performed within a specific radius such as the presence zone; notification and messages are received within the presence zone; therefore if the UE is not in proximity to a vehicle and not within a presence zone, then no transmission to the PT will occur) (Kim – [0201], [0235], [0266]).

Regarding claim 11, Kim teaches a method for wireless communications by an apparatus in a vehicle, comprising:
detecting a user equipment (UE) that supports pedestrian to vehicle (P2V) transmissions is inside the vehicle (read as the PT may determine whether a location of the PT is inside or outside of the vehicle, to effectively filter safety messages transmitted by a nearby vehicle, thereby decreasing battery consumption; a safety area message is filtered based on the speed variation pattern; upon determining that the PT 
sending, in response to the detection, one or more beacons that indicate cellular vehicle to everything (C-V2X) is operational in the vehicle (read as V2X communication system supports a service between a vehicle and other object based on direct communication or a cellular communication system though a base station) (Kim – [0007]).
Regarding claim 12 as applied to claim 11, Kim further teaches wherein the one or more beacons also indicate the UE is inside the vehicle (Kim – [0313]-[0316]).
Regarding claim 13 as applied to claim 11, Kim further teaches ceasing sending the one or more beacons in response to detecting the UE is no longer inside the vehicle (read as the transmission of the PT message may target a specific zone such as a presence zone based on power control in the PT; transmission of the VT message may be performed within a specific radius such as the presence zone; notification and messages are received within the presence zone; therefore if the UE is not in proximity to a vehicle and not within a presence zone, then no transmission to the PT will occur) (Kim – [0201], [0235], [0266]).

Regarding claim 16, Kim teaches an apparatus for wireless communications by a user equipment (UE), comprising:

detect a change in at least one of: location or motion of the UE (read as determine whether a PT is located inside or outside a vehicle; a speed variation pattern between a VT and a PT is acquired based on an inertial sensor, a GPS module, and/or the like) (Kim – Figure 23A, and [0313]-[0314]); and 
adjust, based on the detection, behavior of one or more features of the UE related to pedestrian to vehicle (P2V) transmissions (read as the PT may determine whether a location of the PT is inside or outside of the vehicle, to effectively filter safety messages transmitted by a nearby vehicle, thereby decreasing battery consumption; a safety area message is filtered based on the speed variation pattern; upon determining that the PT is inside the vehicle, the PT temporarily disables an operation of a communication module and stops monitoring a speed variation of the VT) (Kim – Figure 23A, and [0313]-[0316]).
Regarding claim 17 as applied to claim 16, Kim further teaches wherein: the detecting comprises detecting a change in motion or net displacement of the UE; and the adjusting comprises adjusting a frequency of the P2V transmissions (read as the PT may determine whether a location of the PT is inside or outside of the vehicle, to effectively filter safety messages transmitted by a nearby vehicle, thereby decreasing battery consumption; a safety area message is filtered based on the speed variation pattern; upon determining that the PT is inside the vehicle, the PT temporarily disables 
Regarding claim 18 as applied to claim 16, Kim further teaches wherein: the detecting comprises detecting the UE is not in proximity to a vehicle (read as if a pedestrian moves, the speed variation pattern between the PT and the VT changes, so the PT may determine that the PT is outside the vehicle; if there is no speed variation of the PT, the PT may determine that the PT is outside a vehicle) (Kim – Figure 23A, and [0313]-[0316]); and the adjusting comprises disabling P2V transmissions (read as the transmission of the PT message may target a specific zone such as a presence zone based on power control in the PT; transmission of the VT message may be performed within a specific radius such as the presence zone; notification and messages are received within the presence zone; therefore if the UE is not in proximity to a vehicle and not within a presence zone, then no transmission to the PT will occur) (Kim – [0201], [0235], [0266]).

Regarding claim 26, Kim teaches an apparatus for wireless communications by an apparatus in a vehicle, comprising:
at least one processor (Kim – [0420] and [0430]) and a memory (Kim – [0447]) configured to 
detect a user equipment (UE) that supports pedestrian to vehicle (P2V) transmissions is inside the vehicle (read as the PT may determine whether a location of the PT is inside or outside of the vehicle, to effectively filter safety messages 
send, in response to the detection, one or more beacons that indicate cellular vehicle to everything (C-V2X) is operational in the vehicle (read as V2X communication system supports a service between a vehicle and other object based on direct communication or a cellular communication system though a base station) (Kim – [0007]).
Regarding claim 27 as applied to claim 26, Kim further teaches wherein the one or more beacons also indicate the UE is inside the vehicle (Kim – [0313]-[0316]).
Regarding claim 28 as applied to claim 26, Kim further teaches wherein the at least one processor and a memory is further configured to cease sending the one or more beacons in response to detecting the UE is no longer inside the vehicle (read as the transmission of the PT message may target a specific zone such as a presence zone based on power control in the PT; transmission of the VT message may be performed within a specific radius such as the presence zone; notification and messages are received within the presence zone; therefore if the UE is not in proximity to a vehicle and not within a presence zone, then no transmission to the PT will occur) (Kim – [0201], [0235], [0266]).

Allowable Subject Matter
Claims 4-10, 14-15, 19-25, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648